Conviction is for violation of the Medical Practice Act; punishment, a fine of $50.00 and confinement in the county jail for one day.
This is a companion case to that of Jack Gardner v. State, No. 19488, this day decided by this Court. [Page 521 of this volume.] In that case, the same appellant was convicted of a similar offense alleged to have been committed on a separate date.
Article 742, P. C., provides, among other things, that each day shall constitute a separate offense. This prosecution is based upon and supported by a similar state of facts as the companion case above referred to, but the prosecution therefor was on a different date. In this case, as in that one, the only contention made by appellant is as to the sufficiency of the evidence to show that he was engaged in the practice of medicine. This was a question for the court, under the law, and was determined adversely to appellant. For a discussion of the facts, we refer to the opinion in the above styled and numbered case.
We deem these facts sufficient to justify the court's conclusion of appellant's guilt.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 524 
                    ON MOTION FOR REHEARING.